Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Tokuchi et al. (US 20100015400) and Hannington et al. (US 6350036).
Tokuchi discloses acrylic thermoplastic resin compositions and films thereof, wherein the composition comprises a polyvinyl acetal resin a (meth)acrylic resin and the films thereof are laminated to a second layer containing pictures and other visual patterns.  The resins have a Tg much higher than the claimed Tg and as such, Tokuchi is silent to the claimed Tg.  Hannington discloses a retroreflective sheeting comprising a spacing layer that is formed from acrylics, polyvinyl butyrals, and mixtures thereof.  However, Hannington is silent to the claimed composition for the spacing layer.  As such, the instant claims are found to be novel and unobvious over the prior art of record and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783